
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.1



AIRGAS, INC.
1997 STOCK OPTION PLAN, AS AMENDED
(Effective May 15, 1997, and as amended through May 7, 2002)


        1.    Purpose.    AIRGAS, INC. (the "Company") hereby adopts the
Airgas, Inc. 1997 Stock Option Plan effective May 15, 1997 (the "Plan") as an
additional incentive to eligible employees and eligible independent contractors
(as determined under Section 3) to enter into or remain in the employ or service
of the Company or any Affiliate (as defined below) and to devote themselves to
the Company's success by providing them with an opportunity to acquire or
increase their proprietary interest in the Company through receipt of (a) rights
(the "Options") to purchase the Company's Common Stock, par value $0.01 per
share (the "Common Stock") or (b) Common Stock subject to conditions of
forfeiture (the "Restricted Stock Awards"). Each Option granted under the Plan
shall specify whether or not it is intended to be an incentive stock option
("ISO") within the meaning of section 422(b) of the Internal Revenue Code of
1986, as amended (the "Code") or a nonstatutory stock option ("NSO") for federal
income tax purposes. For purposes of the Plan, the term "Affiliate" shall mean a
corporation which is a parent corporation or a subsidiary corporation with
respect to the Company within the meaning of section 424(e) or (f) of the Code.

        2.    Administration.    

        (a)    Committee.    The Plan shall be administered by the Governance
and Compensation Committee designated by the Company's Board of Directors (the
"Committee") which shall consist of at least two persons, each of whom is a
"non-employee director" as defined under Rule 16b-3 under the Securities
Exchange Act of 1934 (the "Exchange Act"), and an "outside director" as defined
under section 162(m) of the Code (the "Non-Employee Director"). If any Committee
member does not qualify as a Non-Employee Director, then such member shall not
participate in any way with respect to Committee action under the Plan and shall
not be treated as a member of the Committee for purposes of the Plan.

        (b)    Meetings.    The Committee shall hold meetings at such times and
places as it may determine. Acts approved at a meeting by a majority of the
directors who are members of the Committee and present at a meeting at which
there is a quorum or acts approved in writing by the unanimous consent of the
directors who are members of the Committee (not counting any director who is an
employee for either purpose) shall be the valid acts of the Committee.

        (c)    Grants.    The Committee shall from time to time at its
discretion direct the Company to grant Options or Restricted Stock Awards
pursuant to the terms of the Plan. Subject to the express provisions of the
Plan, the Committee shall have plenary authority to determine the persons to
whom and the times at which Options or Restricted Stock Awards shall be granted,
the number of shares of Common Stock to be granted under an Option or Restricted
Stock Award and the price and other terms and conditions thereof, including a
specification with respect to whether or not an Option is intended to be an ISO.
In making such determinations the Committee may take into account the nature of
the person's services and responsibilities, the person's present and potential
contribution to the Company's success and such other factors as it may deem
relevant. The Committee's interpretation of any provision of the Plan or of any
Option or Restricted Stock Award granted under it shall be final, binding and
conclusive.

        (d)    Exculpation.    Each Committee member shall be acting in the
capacity of a director of the Company for the purpose of Article VI of the
Company's Certificate of Incorporation in connection with the administration of
the Plan or the granting of Options or Restricted Stock Awards under the Plan.

1

--------------------------------------------------------------------------------




        (e)    Indemnification.    Each Committee member shall be entitled to
indemnification by the Company in accordance with the provisions and limitations
of Article VII of the Company's Bylaws, as the same may be amended from time to
time, in connection with or arising out of any action, suit or proceeding with
respect to the administration of the Plan or the granting of Options or
Restricted Stock Awards under the Plan in which he may be involved by reason of
his being or having been a Committee member, whether or not he continues to be a
Committee member at the time of the action, suit or proceeding.

        3.    Eligibility.    All persons the Company or its Affiliates employ
as employees or retain as independent contractors (other than directors who are
not employees) who, in the Committee's judgment, hold positions of
responsibility or whose performance can have a significant or material effect on
the Company's long-term success or achievement of specific objectives shall be
eligible to participate (the "Participants"). The Committee, in its sole
discretion, shall determine whether an individual qualifies as a Participant.
Subject to the Plan's terms and restrictions, a Participant may receive more
than one Option or Restricted Stock Award; provided, however, a Participant may
not receive Options and Restricted Stock Awards in any one calendar year for
more than an aggregate of 1,000,000 Shares. A Participant who is an independent
contractor may not receive an Option which is intended to be an ISO.

        4.    Available Shares.    The aggregate maximum number of shares of the
Common Stock for which the Committee may issue Options or Restricted Stock
Awards under the Plan is 11,200,000 shares, adjusted as provided in Section 9
(the "Plan Shares" or "Shares"); provided, however, the Committee may not issue
more than 1,000,000 Shares as Restricted Stock Awards in the aggregate, and
Restricted Stock Awards under this Plan and the Company's 1997 Directors' Stock
Option Plan in any calendar year may not exceed 0.5% of the shares of Common
Stock issued and outstanding on any date of grant. Plan Shares shall be issued
from authorized and unissued Common Stock or Common Stock held in or hereafter
acquired for the Company's treasury. If any outstanding Option or Restricted
Stock Award granted under the Plan expires, lapses or is terminated for any
reason, the Plan Shares allocable to the unexercised portion of such Option or
forfeited portion of such Restricted Stock Award may again be the subject of
grant pursuant to the Plan.

        5.    Term of Plan.    The Plan is effective as of May 15, 1997, the
date on which it was adopted by the Company's Board of Directors. No Option or
Restricted Stock Award granted under the Plan shall be exercisable or
nonforfeitable unless the Plan is approved by vote of a majority of the
outstanding voting stock of the Company on or before May 15, 1998. No Option or
Restricted Stock Award may be granted under the Plan after May 15, 2007.

        6.    Terms and Conditions of Options.    Options granted pursuant to
the Plan shall be evidenced by written documents (the "Option Documents") in
such form or forms as the Committee shall from time to time approve. Option
Documents shall comply with and be subject to the terms and conditions set forth
below and such other terms and conditions which the Committee shall from time to
time specify with respect to a particular Option or Options provided they are
not inconsistent with the terms of the Plan. The applicable terms need not be
uniform between or among Options.

        (a)    Number of Shares.    Each Option Document shall state the number
of Shares to which it pertains.

        (b)    Option Price.    Each Option Document shall state the price at
which Shares under Option may be purchased (the "Option Price"), which shall be
at least 100% of the Common Stock's closing price on the New York Stock Exchange
(or such other exchange as the Committee selects) on the date the Option is
granted; provided, however, if an ISO is granted to a Participant who then owns,
directly or by attribution under section 424(d) of the Code, shares possessing
more than ten percent of the total combined voting power of all classes of stock
of the Company or an

2

--------------------------------------------------------------------------------




Affiliate, then the Option Price for such ISO shall be at least 110% of the
Common Stock's closing price on the date the Option is granted.

        (c)    Exercisability.    

        (i)    General Rule.    Unless the Committee provides otherwise in an
Option Document, each Option granted under the Plan shall be exercisable in
cumulative equal installments of 25% of the Shares under Option on each of the
first four anniversaries of the date of grant provided the Participant remains
an employee of the Company or an Affiliate on such date(s). Further, if a
Participant terminates employment due to death, disability, or retirement (as
defined below) prior to the date an Option is 100% exercisable, the installment
which would become exercisable on the next anniversary shall become exercisable.
For the purposes of this Plan, a Participant's employment will be deemed to
terminate due to "retirement" if, on his termination date, the Participant is at
least age 65 or the sum of the Participant's age and completed years of
employment with the Company or an Affiliate measured from his date of hire is at
least 75. Except to the limited extent provided in the preceding sentence, the
portion of an Option which is exercisable shall be fixed on the Participant's
employment termination date. No Option shall be exercisable after its term
expires pursuant to subsection 6(e), 6(f) or 6(g).

        (ii)    Change in Control.    If a Change in Control of the Company (as
defined below) occurs, then all Options which both were not exercisable and have
not terminated as of the date of such "Change in Control" shall as of such date
become immediately exercisable except to the extent the Participant waives such
accelerated right to exercise. A "Change in Control" shall be deemed to have
taken place upon the date when (A) as a result of a tender offer, stock
purchase, other stock acquisition, merger, consolidation, recapitalization,
reverse split, sale or transfer of any asset or other transaction any person or
group (as such terms are used in and under Section 13(d) of the Exchange Act)
other than the Company, any Affiliate, or any employee benefit plan of the
Company or an Affiliate, shall become the beneficial owner (as defined in
Rule 13-d under the Exchange Act) directly or indirectly of securities of the
Company representing more than 20% of the combined voting power of the Company's
then outstanding securities; providing, however, that this provision shall not
apply to Peter McCausland ("McCausland"), unless and until McCausland, together
with all affiliates and associates, becomes the beneficial owner of 30% or more
of the combined voting power of the Company's then outstanding securities;
(B) stockholders approve the consummation of any merger of the Company or any
sale or other disposition of all or substantially all of its assets, if the
Company's stockholders immediately before such transaction own, immediately
after consummation of such transaction, equity securities (other than options
and other rights to acquire equity securities) possessing less than 50% of the
voting power of the surviving or acquiring corporation; or (C) a change in the
majority of the individuals who constitute the Company's Board of Directors
occurs during any period of two years for any reason without the approval of at
least a majority of directors in office at the beginning of such period.

        (d)    Medium of Payment.    A Participant shall pay for Shares under
Option (i) in cash, (ii) by certified check payable to the order of the Company,
(iii) in shares of the Common Stock held by the Participant for at least six
months as of the exercise date, (iv) by a combination of the foregoing, (v) by
delivery to the Company of a properly executed notice of exercise together with
irrevocable instructions to a broker to deliver to the Company promptly the
amount of the proceeds of the sale of all or a portion of the Shares or of a
loan from the broker to the Participant necessary to pay the aggregate exercise
price payable for the purchased Shares plus all applicable federal, state and
local income and employment taxes required to be withheld by the Company by
reason of such exercise or (vi) by such other mode of payment as the Committee
may approve. If payment is made in whole or in part in shares of the Common
Stock, then the

3

--------------------------------------------------------------------------------

Participant shall deliver to the Company certificates registered in the name of
such Participant representing shares of Common Stock owned by such Participant,
free of all liens, claims and encumbrances of every kind and having a fair
market value on the date of delivery that is not greater than the Option Price
of the Shares with respect to which such Option is to be exercised, accompanied
by stock powers duly endorsed in blank by the Participant. Notwithstanding the
foregoing, the Committee may impose such limitations and prohibitions on the use
of shares of the Common Stock to exercise an Option as it deems appropriate.

        (e)    Termination of ISOs.    Unless the Committee provides otherwise
in an Option Document, an ISO shall not be exercisable after the first to occur
of the following:

        (i)    Term Expiration.    Expiration of the term specified in the
Option Document, which shall not exceed ten years from the date of grant or five
years from the date of grant if the Participant on the date of grant owns,
directly or by attribution under section 424(d) of the Code, shares possessing
more than ten percent of the total combined voting power of all classes of stock
of the Company or of an Affiliate;

        (ii)    Employment Termination.    Expiration of 90 days from the date
the Participant's employment with the Company or its Affiliates terminates
unless any of subsection 6(e)(iii) - 6(e)(vi) applies;

        (iii)    Retirement.    Expiration of 90 days from the date the
Participant's employment with the Company or its Affiliates terminates due to
"retirement";

        (iv)    Disability.    Expiration of one year from the date the
Participant's employment with the Company or its Affiliates terminates if the
Participant terminates due to disability (within the meaning of section 22(e)(3)
of the Code);

        (v)    Death.    Expiration of the Option term if the Participant's
employment terminates due to death; or

        (vi)    Forfeiture.    The date on which forfeiture occurs under
subsection 6(g).

        (f)    Termination of NSOs.    Unless the Committee provides otherwise
in an Option Document, an NSO shall not be exercisable after the first to occur
of the following:

        (i)    Term Expiration.    Expiration of the term specified in the
Option Document, which shall not exceed ten years from the date of grant;

        (ii)    Employment Termination Before Death, Disability or
Retirement.    Expiration of 90 days from the date the Participant's employment
with the Company or its Affiliates terminates for reasons other than death,
disability (within the meaning of section 22(e)(3) of the Code) or "retirement";
or

        (iii)    Forfeiture.    The date on which forfeiture occurs under
subsection 6(g).

        (g)    Forfeiture.    An Option shall terminate immediately upon a
finding by the Committee, after full consideration of the facts presented on
behalf of both the Company and the Participant, that the Participant has engaged
in any sort of disloyalty to the Company or an Affiliate, including, without
limitation, fraud, embezzlement, theft, commission of a felony or proven
dishonesty in the course of his employment or service or has disclosed trade
secrets or confidential information of the Company or an Affiliate or engaged in
competition with the Company or an Affiliate. In such event, in addition to
immediate termination of the Option, the Participant, upon a determination by
the Committee, shall automatically forfeit all Shares for which the Company has
not yet delivered the share certificates upon the Company's refund of the Option
Price.

4

--------------------------------------------------------------------------------

        (h)    Transfers.    Generally, a Participant may not transfer any
Option granted under the Plan, except that (i) during his lifetime, a
Participant may transfer an NSO to a spouse or a lineal ascendant or descendant
or a trust for the benefit of such a person or persons or a partnership in which
such persons are the only partners, provided the Participant receives no
consideration for any such transfer and (ii) at the Participant's death, a
Participant may transfer an Option by will or by the laws of descent and
distribution. If a transfer occurs under this subsection, the transferred Option
shall remain subject to all Plan provisions. A transferee shall be required to
furnish proof satisfactory to the Committee of the transfer to him by gift or by
will or laws of descent and distribution.

        (i)    Limits on ISOs.    Each ISO shall provide that to the extent the
aggregate fair market value of Plan Shares with respect to which a Participant
may exercise an ISO for the first time during any calendar year under any
Company plan exceeds $100,000, then such Option shall be treated as an NSO
rather than as an ISO.

        (j)    Other Provisions.    The Option Documents shall contain such
other provisions including, without limitation, additional restrictions upon the
exercise of the Option or additional limitations upon the term of the Option, as
the Committee shall deem advisable.

        (k)    Amendment.    The Committee shall have the right to amend Option
Documents issued to a Participant subject to the Participant's consent.

        7.    Method of Option Exercise.    

        (a)    Notice.    No Option shall be deemed to have been exercised prior
to the Company's receipt of written notice of such exercise and of payment in
full of the Option Price for the Shares to be purchased. Each such notice shall
specify the number of Shares to be purchased.

        (b)    Securities Laws.    Each notice of exercise shall (unless the
Shares are covered by a then current registration statement under the Securities
Act of 1933, as amended (the "Act")), contain the Participant's acknowledgment
in form and substance satisfactory to the Company that (i) such Option Shares
are being purchased for investment and not for distribution or resale (other
than a distribution or resale which, in the opinion of counsel satisfactory to
the Company, may be made without violating the registration provisions of the
Act), (ii) the Participant has been advised and understands that (A) the Option
Shares may not be registered under the Act and may be "restricted securities"
within the meaning of Rule 144 under the Act and may be subject to restrictions
on transfer and (B) the Company is under no obligation to register the Option
Shares under the Act or to take any action which would make available to the
Participant any exemption from such registration, and (iii) such Option Shares
may not be transferred without compliance with all applicable federal and state
securities laws. Notwithstanding the foregoing, should the Company be advised by
counsel that issuance of Shares should be delayed pending (iv) registration
under federal or state securities laws or (v) the receipt of an opinion that an
appropriate exemption therefrom is available, the Company may defer exercise of
any Option granted hereunder until either such event in (iv) or (v) has
occurred.

        (c)    Brokerage Account.    Each notice of exercise may instruct the
Company, in such form as the Committee shall prescribe, to deliver Shares upon
Option exercise to any registered broker or dealer which the Company approves in
lieu of delivery to the Participant.

        8.    Terms and Conditions of Restricted Stock Awards.    Restricted
Stock Awards made pursuant to the Plan shall be evidenced by written documents
(the "Award Documents") in such form or forms as the Committee shall from time
to time approve.

        (a)    Number of Shares.    Subject to Section 4, each Award Document
shall state the number of Shares to which it pertains.

5

--------------------------------------------------------------------------------

        (b)    Restrictions and Limitations.    Each grant shall be subject to
such restrictions as the Committee may impose. The applicable restrictions may
lapse separately or in combination at such time or times, or in such
installments, as the Committee may deem appropriate. In addition, the Committee
may impose limits on the Participant's right to vote Shares or receive dividends
or distributions on Shares under a Restricted Stock Award until such Shares
become nonforfeitable. Each Award Document shall provide that the Participant
shall forfeit all forfeitable Shares upon a finding by the Committee that the
Participant has engaged in conduct which violates subsection 6(g) and that all
forfeitable Shares shall become nonforfeitable upon the occurrence of a Change
in Control (as defined in subsection 6(c)(ii)).

        (c)    Legend.    Any certificate issued in respect of a Restricted
Stock Award shall be registered in the Participant's name and shall bear an
appropriate legend referring to the terms, conditions and restrictions
applicable under the Plan and Award Document to the covered Shares. In addition,
until such time as all restrictions applicable to the Shares lapse, the
Committee may provide for the certificate to be held in escrow by an escrow
agent which the Committee selects and the Company compensates.

        (d)    Forfeiture.    

        (i)    General Rule.    If a Participant terminates employment during
any restriction period under circumstances which result in a forfeiture of
Shares covered by the Restricted Stock Award or any event occurs or fails to
occur which results in a forfeiture, the restricted Shares shall revert to the
Company. Notwithstanding the foregoing, the Committee may waive any restriction
applicable to any Restricted Stock Award whenever the Committee determines that
such waiver is in the Company's best interests.

        (ii)    Forfeiture for Cause.    A Participant shall forfeit all
forfeitable Shares covered by a Restricted Stock Award immediately upon a
finding by the Committee, after full consideration of the facts presented on
behalf of both the Company and the Participant, that the Participant has engaged
in any sort of disloyalty to the Company or an Affiliate, including, without
limitation, fraud, embezzlement, theft, commission of a felony or proven
dishonesty in the course of his employment or service or has disclosed trade
secrets or confidential information of the Company or an Affiliate or engaged in
competition with the Company or an Affiliate.

        (e)    Transfers.    Generally, a Participant may not transfer, assign,
alienate, sell, encumber, or pledge Shares under a Restricted Stock Award until
they are nonforfeitable and any purported transfer, assignment, alienation,
sale, encumbrance or pledge shall be void and unenforceable. Notwithstanding the
foregoing, (i) a Participant may transfer forfeitable Shares under a Restricted
Stock Award to a spouse or a lineal ascendant or descendant or a trust for the
benefit of such a person or persons or a partnership in which such persons are
the only partners, provided the Participant receives no consideration for any
such transfer and (ii) at the Participant's death, a Participant may transfer
forfeitable Shares under a Restricted Stock Award by will or by the laws of
descent and distribution. If a permitted transfer occurs under this subsection,
the transferred Shares shall remain subject to all Plan provisions and all
applicable conditions and restrictions under the Award Document. A transferee
shall be required to furnish proof satisfactory to the Committee of the transfer
to him by gift or by will or laws of descent and distribution.

        (f)    Securities Laws.    Upon the advice of counsel, the Committee may
require a Participant to take or defer any action with respect to Shares covered
under a Restricted Stock Award which counsel determines is necessary to comply
with federal or state securities laws.

        9.    Adjustments on Changes in Common Stock.    The aggregate number of
shares and class of shares as to which Options or Restricted Stock Awards may be
granted hereunder, the number of Shares covered by each outstanding Option and
the Option Price thereof and each Restricted Stock Award shall be appropriately
adjusted in the event of a stock dividend, stock split, recapitalization or

6

--------------------------------------------------------------------------------

other change in the number or class of issued and outstanding equity securities
of the Company resulting from a subdivision or consolidation of the Common Stock
and/or other outstanding equity security or a recapitalization or other capital
adjustment (not including the issuance of Common Stock upon the conversion of
other securities of the Company which are convertible into Common Stock)
affecting the Common Stock which is effected without receipt of consideration by
the Company. The Committee shall have authority to determine the adjustments to
be made under this Section and any such determination by the Committee shall be
final, binding and conclusive; provided, however, that no adjustment shall be
made which causes an ISO to lose its status as such without the consent of the
Participant.

        10.    Amendment of the Plan.    The Board of Directors of the Company
may amend the Plan from time to time in such manner as it may deem advisable or
terminate the Plan in full. Nevertheless, the Board of Directors of the Company
may not, without obtaining approval by vote of a majority of the outstanding
voting stock of the Company within twelve months before or after such action,
change the class of individuals eligible to receive grants under the Plan or
increase the maximum number of shares of Common Stock as to which Options or
Restricted Stock Awards may be granted, except as provided in Section 9 hereof.

        11.    Continued Employment.    The grant of an Option or a Restricted
Stock Award pursuant to the Plan shall not be construed to imply or to
constitute evidence of any agreement, express or implied, on the part of the
Company or any Affiliate to retain the Participant in the employ of the Company
or an Affiliate or as a member of the Company's or an Affiliate's Board of
Directors or in any other capacity.

        12.    Withholding of Taxes.    

        (a)    General Rule.    As a condition for the receipt of an Option or
Restricted Stock Award, the Participant agrees that the Company (or the
Affiliate employing him) may deduct from wages or other amounts payable to him
or that he will pay over to the Company any amount necessary to satisfy any
federal, state and/or local withholding tax requirements and that the Company
shall have the right to take whatever action it deems necessary to protect its
interests with respect to tax liabilities resulting from any act or event in
connection with the Plan.

        (b)    Payment in Shares.    The Participant may elect that the Company
satisfy any applicable minimum federal, state and/or local withholding tax
requirement by retaining Shares the Company would otherwise transfer to him upon
his exercise of an Option or satisfaction of all vesting conditions under a
Restricted Stock Award which have a fair market value equal to such withholding
requirement. Notwithstanding the foregoing, the Committee may impose such
limitations and prohibitions on the use of shares of the Common Stock to satisfy
withholding tax requirements as it deems appropriate.

        13.    Rules of Interpretation.    Regardless of the number and gender
specifically used, words used in the Plan shall be deemed and construed to
include any other number (singular or plural) and any other gender (masculine,
feminine or neuter) as the context indicates is appropriate. Section headings
are for convenience only; they form no part of the Plan.

7

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.1



AIRGAS, INC. 1997 STOCK OPTION PLAN, AS AMENDED (Effective May 15, 1997, and as
amended through May 7, 2002)
